            IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


TINA J. CARSON,                  :
                                 :
      Plaintiff,                 :
                                 :
vs.                              :   CIVIL ACTION 18-0544-KD-M
                                 :
WORLD MARINE OF ALABAMA, LLC,    :
                                 :
      Defendant.                 :

                                ORDER


      After due and proper consideration of the issues raised,

and there having been no objections filed, the Recommendation of

the Magistrate Judge (doc. 4) made under 28 U.S.C. §

636(b)(1)(B) is ADOPTED as the opinion of this Court.

      Accordingly, this action is DISMISSED without prejudice for

failure to prosecute and to obey the Court's Order.

      DONE and ORDERED this the 11th day of July 2019.



                                s/ Kristi K. DuBose
                                KRISTI K. DuBOSE
                                CHIEF UNITED STATES DISTRICT JUDGE
